Title: To James Madison from Abraham S. Hallett, 4 March 1808
From: Hallett, Abraham S.
To: Madison, James



New York March 4th: 1808

Observing a Bill before the House of Representatives to authorize the President to allow the departure of Vessels in Ballast for the purpose of bringing the property of Citizens of the United States to America which Bill we expect will become a Law.
We are desirous of dispatching the Brig Jane belonging to us to St: Thomas & Curacao, for that purpose.  Will you have the goodness to obtain us this permission, under such regulation as the Law or the President shall direct.  
If consistent with the Law, we wish permission to take out and bring home Passengers, and bring to the United States freight for A/ c of American Citizens if our property should not be sufficient to load said Vessel.  We annex hereto an affirmation, and are, very respectfully Your obedient friends

Hallett & Shotwell

